BLANCHE, Justice.
The ordinance amending the City Charter provided for the complete surrender by the Council of the City of New Orleans of its power of supervision, regulation and control over gas, heat, power and electric public utilities within the City of New Orleans to the Louisiana Public Service Commission. The provisions of Section 4-1604 merely protects the interest of the parties pending the surrender of the authority of the City to the Public Service Commission and in no way amounts to a reservation by the City over the proposed issuance and sale of securities. The opinion of the Federal Securities Exchange Commission on this issue is correct. For these reasons I would grant the writ and reverse the lower courts.